DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because:
At least Figures 2B, 3, and 4A-4B present cross-sectional views of the apparatus without the appropriate crosshatching. See 37 CFR (h)(3), “The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:   
Claim 1, line 2 recites “a well”. However a well has already been recited in the preamble. This should read “the well”.
Claim 3 recites “the impedance”. The examiner recommends reciting this as “an electrical impedance”. 
Claim 4 recites “said electrical impedance” which is presently objectionable. However, this would be resolved by the recommended change to claim 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gissler (US 5680049 A).

Regarding claim 1, Gissler teaches a method for communicating electrical signals in a well, the method comprising: 
deploying an electrical contact device (Fig 1A, at least a first portion including one set of 208 and 212 which are a part of tool 10) to a location in a well (Fig 1A, well defined by casing 202), the well having a metallic well structure (Fig 1A, casing 202; Column 1, lines 24-30, casing is generally steel); 
controllably deploying a mounting arrangement of the electrical contact device (Fig 1B, the mounting arrangement 208/212 are deployed to a radially extended position) so as to mechanically and electrically engage with a wall surface of the metallic well structure (Column 4, lines 47-48, Fig 1B, “the electrodes 208 can electrically contact the casing 202”, physical/mechanical contact is also seen with interior wall of casing 202); and 
communicating electrical signals to and/or from the metallic well structure using an electrical signal path formed between the electrical contact device and the metallic well structure, using the mounting arrangement (Column 4, lines 54-56, “the electrodes 208, as will be further explained, can be used to inject electrical current into the casing 202”).

Regarding claim 2, Gissler further teaches wherein the method comprises abrading the wall surface of the metallic well structure so as to provide an electrical continuity between the engaged metallic well structure and the mounting arrangement (Column 9, 15-21, “Rotation of the piston body 113A, and thereby the electrode tip 118 attached to it, can improve the electrical contact between the casing 202 and the electrode tip 118 in the event that the casing 202 has corrosion, scale or other non-conductive material deposited on its inner wall surface” the rotating extension of the tip 118 during engagement with the wall would at least partially rub/wear and thus abrade the deposits in the interior surface of the casing 202).

Regarding claim 3, Gissler further teaches subsequent to engagement, assessing an electrical continuity between the electrical contact device and the metallic well structure by measuring the impedance along the electrical signal path (Column 10, lines 23-24, “measurements of contact impedance of the electrodes 208 to the casing 202”, this measurement is additionally accessed by controller 216).

Regarding claim 4, Gissler further teaches controllably retracting and re-deploying the mounting arrangement in the event of an observed lack of said electrical continuity or an observed said electrical impedance beyond a threshold (Paragraph bridging Column 16 and 17, “It is contemplated that if the contact impedance exceeds the threshold value even at the maximum possible hydraulic pressure, as might be the case if the casing 202 is severely corroded, then the instrument (10 in FIG. 1) can be retracted and moved to a different depth within the casing 202 where better electrical contact may be possible.”).

Regarding claim 5, Gissler further teaches re-deploying the electrical contact device to a different location in the well, prior to re-deploying the mounting arrangement (Paragraph bridging Column 16 and 17, “It is contemplated that if the contact impedance exceeds the threshold value even at the maximum possible hydraulic pressure, as might be the case if the casing 202 is severely corroded, then the instrument (10 in FIG. 1) can be retracted and moved to a different depth within the casing 202 where better electrical contact may be possible.” In moving to a different depth, the device would be redeployed before the mounting arrangement would be radially extended/redeployed).

Regarding claim 6, Gissler further teaches wherein the method comprises deploying two or more said electrical contact devices as part of a deployable string (Fig 1A, at least two sets of 208 and 212 on the tool string including 206 and tool 10), and controllably deploying said mounting arrangements of each of the electrical contact devices (Fig 1B, the mounting arrangements 208/212 are deployed to a radially extended position) so as to mechanically and electrically engage with the wall surface of the metallic well structure (Column 4, lines 47-48, Fig 1B, “the electrodes 208 can electrically contact the casing 202”, physical/mechanical contact is also seen with interior wall of casing 202).

Regarding claim 7, Gissler further teaches controllably retracting and re- deploying the mounting arrangements of each electrical contact device independently in the event of an observed lack of an electrical continuity or an observed electrical impedance beyond a threshold  (Paragraph bridging Column 16 and 17, “It is contemplated that if the contact impedance exceeds the threshold value even at the maximum possible hydraulic pressure, as might be the case if the casing 202 is severely corroded, then the instrument (10 in FIG. 1) can be retracted and moved to a different depth within the casing 202 where better electrical contact may be possible.” See Fig 5B, the electrodes 208A and 208B are controlled by different circuits and thus independently controlled/redeployed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Castillo (US 20190063214 A1) teaches an actuator drives rotation of the first end of the first arm about a rotation axis to change a radial position of the positioning component with respect to a tool axis at the section of the tool.
Cuevas (US 10254432 B2) teaches a device including a housing; external electrodes; circuitry disposed in the housing where the circuitry converts analog signals sensed by the external electrodes to digital signals

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676